USDC IN/ND case 2:18-cv-00346-JVB-JEM document 32 filed 03/22/21 page 1 of 4


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                                HAMMOND DIVISION

THOMAS D. CACO,                                  )
          Plaintiff,                             )
                                                 )
       v.                                        )   CAUSE NO.: 2:18-CV-346-JVB-JEM
                                                 )
U.S. BANK NATIONAL ASSOCIATION                   )
and PEOPLES BANK SB,                             )
           Defendants.                           )

                                    OPINION AND ORDER

       This matter is before the Court on a Motion to Dismiss and Deny Injunctive Relief [DE 22]

filed by Defendant Peoples Bank, SB on April 1, 2019. Plaintiff Thomas Caco, who is litigating

pro se, filed a response on April 16, 2019, and Peoples Bank filed a reply on April 22, 2019.

                                        BACKGROUND

       Caco initiated this cause of action by filing a three-count complaint on September 14, 2018.

After the Court granted a previous motion to dismiss filed by Peoples Bank, Caco filed a five-

count amended complaint on March 18, 2019. Counts 1-3 of the amended complaint are identical

to the three counts of the original complaint except they are brought only as to U.S. Bank National

Association, the other defendant named in this case (who has not yet appeared). In Count 4 of the

amended complaint, Caco asserts a violation of the Real Estate Settlement Procedures Act

(RESPA), and in Count 5, Caco asserts fraud.

                                           ANALYSIS

       On March 1, 2019, the Court dismissed the original complaint for lack of subject matter

jurisdiction. In the amended complaint, Caco repleads the counts of the original complaint against

Defendant U.S. Bank National Association. Though U.S. Bank has not appeared or asked the Court

to dismiss these counts pending against it, subject matter jurisdiction is a matter for the Court to
USDC IN/ND case 2:18-cv-00346-JVB-JEM document 32 filed 03/22/21 page 2 of 4


address sua sponte. See Fed. R. Civ. P. 12(h)(3). These counts, specifically, Counts 1-3, are

dismissed for lack of subject matter jurisdiction for the reasons explained in the Court’s prior order.

Further, the request for a temporary restraining order is denied due to failure to comply with

Northern District of Indiana Local Rule 65-1(b)(1), which requires such requests to be made by

separate motion.

        The remaining counts are Count 4 and Count 5. In Count 4, Caco alleges that Peoples Bank

failed to properly respond to Caco’s qualified written requests for information in violation of

12 U.S.C. § 2605(e). In Count 5, Caco alleges that Peoples Bank committed fraud by sending

billing statements to Caco with an incorrect loan balance. Peoples Bank argues that these claims

are barred by the Rooker-Feldman doctrine.

        The Rooker-Feldman doctrine prohibits federal district courts from reviewing state court

civil judgments, including a prohibition on the Court hearing all claims that are inextricably

intertwined with those judgments. See District of Columbia Court of Appeals v. Feldman, 460 U.S.

462, 482 (1983) (“[A] United States District Court has no authority to review final judgments of a

state court in judicial proceedings.”); Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923); Taylor v.

Fed. Nat’l Mortg. Ass’n, 374 F.3d 529, 533 (7th Cir. 2004). “[T]he Rooker-Feldman doctrine

establishes that district courts lack subject-matter jurisdiction to set aside judgments that state

courts have entered in civil cases; the reason the plaintiff gives for seeking this relief is irrelevant.”

Canen v. U.S. Bank Nat’l Ass’n, 556 F. Appx. 490, 491 (7th Cir. 2014). Even a wrongly-decided

state court decision is beyond the federal court’s ability to modify or reverse. Rooker, 263 U.S. at

415-16.

        “To determine whether Rooker-Feldman bars a claim, [the Court looks] beyond the four

corners of the complaint to discern the actual injury claimed by the plaintiff.” Crawford v.



                                                    2
USDC IN/ND case 2:18-cv-00346-JVB-JEM document 32 filed 03/22/21 page 3 of 4


Countrywide Home Loans, Inc., 647 F.3d 642, 646 (7th Cir. 2011) (quoting Johnson v. Orr, 551

F.3d 564, 568 (7th Cir.2008)). In Count 4, Caco alleges that he was harmed because he “made

numerous mortgage payments to a fraudulent loan balance,” “incurred court fees to enforce their

legal rights,” and “suffered the slander of their representation due to the fact than an illegitimate

loan balance has been attributed to him.” (Amd. Compl. ¶ 43, ECF No. 21). In Count 5, Caco

alleges that he was “wrongfully assessed an improper balance, penalties, late charges, and other

fees” as well as the same allegations of court fees and slander alleged in Count 4. Id. at ¶ 52.

       The Judgment and Decree of Foreclosure issued by Judge Bruce Parent in Lake Superior

Court in Case Number 45D04-1705-MF-101 on January 2, 2018 provides:

       As of September 27, 2017, there is due and owing from Thomas D. Caco to Peoples
       Bank the aggregate sum of $209,663.84, which debt stands as a valid and subsisting
       lien on the mortgaged property in the following amounts as set forth in the
       Affidavits of the Counter/Cross-Plaintiff:

       Mortgage Loan:
       Principal Balance on Note as of 9/27/17                                  $201,208.65
       Accrued Interest to 09/27/17 (4.875% per annum/$27.25 per diem)             7,247.70
       Late Charges                                                                  150.36
       Title Report/Expenses                                                         250.00
       Attorney Fees and expenses as of 09/27/17                                   1,807.13
              (see Affidavit in Support of Attorney Fees)
       Suspense/Unapplied Funds                                                   (1,000.00)

                       TOTAL                                                    $209,663.84

U.S. Bank Nat’l Ass’n v. Caco, No. 45D04-1705-MF-101, ¶ 7 (Lake Super. Ct. Jan 2, 2018).

       The amount of the loan balance and the accuracy of the balance of the mortgage as stated

by Peoples Bank are matters governed by the state court judgment. Accordingly, Caco’s claims

cannot be heard in federal court due to lack of jurisdiction under the Rooker-Feldman doctrine.

       Caco requests permission to amend his complaint. Federal Rule of Civil Procedure 15(a)(2)

instructs that leave to amend should be freely given when justice so requires. However, in the two

complaints filed so far, Caco has yet to present a claim that this Court can hear. Thus, if Caco

                                                 3
USDC IN/ND case 2:18-cv-00346-JVB-JEM document 32 filed 03/22/21 page 4 of 4


wishes to file an amended complaint, he must file a motion for leave to do so. The Court notes that

repeated failure to cure deficiencies by amendments previously allowed is one of several reasons

why leave to amend may be denied.

                                        CONCLUSION

       Based on the foregoing, the Court hereby GRANTS the Motion to Dismiss and Deny

Injunctive Relief [DE 22]. The Amended Complaint is DISMISSED for lack of federal

jurisdiction.

       Any motion for leave to file a second amended complaint must be filed on or before

April 19, 2021.

       SO ORDERED on March 22, 2021.

                                                 s/ Joseph S. Van Bokkelen
                                                 JOSEPH S. VAN BOKKELEN, JUDGE
                                                 UNITED STATES DISTRICT COURT

cc:    Plaintiff Thomas Caco, pro se




                                                4
